     Case 2:20-cv-01370-JAM-DB Document 14 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY DEWAYNE LEE TURNER,                       No. 2:20-cv-1370 JAM DB P
12                       Petitioner,
13           v.                                         ORDER
14    PEOPLE OF THE STATE OF CALIF.,
15                       Respondent.
16

17          Petitioner is a state prisoner who was proceeding pro se with a petition for a writ of habeas

18   corpus under 28 U.S.C. § 2254. On October 7, 2020, the court: (1) dismissed the petition

19   without prejudice for petitioner’s failure to exhaust his state court remedies, (2) denied a

20   certificate of appealability, and (3) entered judgment. (ECF Nos. 11, 12.) On December 17,

21   2020, petitioner filed a document in which he seeks reconsideration of the denial of a certificate

22   of appealability. Petitioner provides no basis upon which the court would reconsider its prior

23   order. Accordingly, the motion will be denied.

24          Petitioner is advised that Ninth Circuit Rule 22-1 provides the following instructions

25   regarding moving for a certificate of appealability (“COA”) in the Ninth Circuit Court of

26   Appeals:

27                  (d) Denial in Full by District Court. If the district court denies a COA
                    as to all issues, appellant may file a request for a COA in the court of
28                  appeals within 35 days of the filing of a notice of appeal or amended
                                                          1
      Case 2:20-cv-01370-JAM-DB Document 14 Filed 01/28/21 Page 2 of 2


 1                 notice of appeal, or the district court's denial of a COA in full,
                   whichever is later. The notice of appeal must be timely filed pursuant
 2                 to 28 U.S.C. § 2107 and FRAP 4(a), regardless of whether appellant
                   files a request for COA. If appellant does not file a COA request with
 3                 the court of appeals after the district court denies a COA in full, the
                   court of appeals will deem the notice of appeal to constitute a request
 4                 for a COA.
 5          For the foregoing reasons, IT IS HEREBY ORDERED that petitioner’s motion for

 6   reconsideration (ECF No. 13) is denied.

 7

 8
     DATED: January 27, 2021                     /s/ John A. Mendez
 9
                                                 THE HONORABLE JOHN A. MENDEZ
10                                               UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
